Citation Nr: 1815853	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-31 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for migraine headaches. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as due to military sexual trauma.

3.  Whether new and material evidence has been presented to reopen a service connection claim for tinnitus. 

4.  Entitlement to service connection for tinnitus, to include as secondary to PTSD.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for a low back condition.

7.  Entitlement to service connection for a right knee condition.

8.  Entitlement to service connection for a left knee condition.

9.  Entitlement to service connection for a right shoulder condition.

10.  Entitlement to service connection for a left shoulder condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to June 2011. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2014, November 2015, and March 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2017, the Veteran testified at testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The issues of entitlement to service connection for hepatitis C, a low back condition, a right knee condition, a left knee condition, a right shoulder condition, and a left shoulder condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In December 2017, prior to the promulgation of a decision by the Board, the Veteran stated that he wished to withdraw from appellate review his claim of entitlement to an increased rating for migraine headaches.

2.  The Veteran has PTSD that has been medically attributed to in-service personal assault; the occurrence of the personal assault is supported by evidence of behavior changes.

3.  A May 2014 rating decision that denied service connection for tinnitus was not appealed and no new and material evidence was submitted during the appeal period; the decision is final. 

4.  Some of the evidence received since that prior denial relates to unestablished facts necessary to substantiate the claim.

5.  The Veteran's tinnitus was incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to an increased rating for migraine headaches have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. 
§§ 20.202, 20.204 (2017).

2. The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R §§ 3.102, 3.303, 3.304(f) (2017).

3.  The May 2014 rating decision that denied the claim of entitlement to service connection for tinnitus is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.302; 20.1103 (2017).

4.  New and material evidence has been submitted, and the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. 
§ 3.156(a) (2017).   

5.  The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing or on the record at a hearing, by the Veteran or his authorized representative, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  At the December 2017 hearing, prior to the Board promulgating a decision, the Veteran and his representative stated that the Veteran wished to withdraw his claim of entitlement to an increased rating for migraine headaches.  He no longer desired to proceed with his appeal.  Therefore, the Board finds that the December 2017 hearing testimony satisfies the requirements for withdrawal of a substantive appeal as to the issue of entitlement to an increased rating for migraine headaches.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. 
§ 20.202 (2017).  As the pertinent criteria for withdrawal of the issue of entitlement to an increased rating for migraine headaches have been satisfied, there remains no allegation of errors of fact or law for appellate consideration with respect to that issue.  The Board consequently does not have jurisdiction to review it, and it is dismissed.

Service Connection - PTSD

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th Edition (2013) (DSM-V).

Under 38 C.F.R. § 3.304(f)(5) (2017), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Under 38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

In making all determinations, the Board must fully consider the lay assertions of record.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Board finds that there is credible supporting evidence that the claimed in-service sexual assault occurred.  In his December 2014 statement, the Veteran reported that a senior officer forced herself on him during his deployment.  He stated that since this incident, he has been hypervigilant and has had difficulty sleeping.  At the Board hearing, the Veteran testified that he reported the incident during service to a fellow service member but otherwise kept the incident to himself.  He also indicated that he told his first wife and current wife at the time but that he just became socially isolated after the incident.  The Veteran further testified that he requested a transfer shortly after the incident but nothing came of it.  See December 2017 Board Hearing Transcript.  
 
The Veteran's wife also testified that she had known the Veteran since 2005 and was told about the sexual assault incident afterwards.  She reported that the Veteran confided in her at the time and observed that it put a strain on his relationship with his ex-wife.  His current wife also stated that the effects of the sexual assault impact their marital relationship as well.  See December 2017 Board Hearing Transcript.  

The Board observes that, following service, the Veteran consistently, credibly, and competently reported his trauma to several VA clinicians.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (holding that post service medical records can be used to establish the occurrence of a stressor).  At a VA mental health intake in December 2013, the Veteran reported that he was sexually assaulted by a senior officer and that this affected his relationship with his wife.  Following his admittance, the Veteran consistently recounted the events surrounding his trauma to VA clinicians in January 2014 and October 2014. 

At an October 2015 C&P PTSD examination, the Veteran reported the sexual assault to the examiner and indicated that he requested a transfer afterwards.  He also stated that he told three fellow service members but they teased him about it.  He had since lost touch with those service members.  The Veteran contends that this PTSD stressor upsets him the most.  

In light of the Veteran's consistent statements; his wife's corroborating statements; and in particular her statement regarding the changes she observed in his behavior; the VA treatment records and private treatment records; and the Veteran's life changes, as documented by buddy statements submitted in December 2017, the Board finds that there is sufficient credible supporting evidence that military sexual trauma occurred.

The Board finds that there is adequate medical evidence diagnosing the Veteran with PTSD based on the in-service personal assault and adequate medical evidence linking the Veteran's current symptoms and the sexual assault.  The examiner diagnosed the Veteran with PTSD and major depressive disorder (MDD), moderate.  She determined that the Veteran's military sexual trauma contributed to his PTSD diagnosis.  The examiner opined that the Veteran's sexual assault incurred while in the service and his subjective trauma resulting from the assault and associated symptoms currently meets the criteria for PTSD and major depressive disorder.  She further reasoned that the military sexual trauma is deemed sufficiently stressful in the Veteran's experience to have reasonably contributed to his development of PTSD and major depressive disorder symptoms. 

The Board finds that this opinion, provided after reviewing the entirety of the claims file, demonstrates a positive causal relationship between the Veteran's PTSD and his military sexual trauma in service.  The VA examiner provided a detailed rationale for the conclusion reached.  The medical evidence of record, which includes post-service treatment records documenting treatment for PTSD and the Veteran's credible statements of PTSD symptoms since service, also supports her conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

In light of the above medical nexus opinion, the Board finds that the evidence of record for and against the claim is at least in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for PTSD, as due to military sexual trauma, is granted.  38 U.S.C. §§ 1110, 5107 (2012); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Service Connection - Tinnitus

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Additionally, certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  Tinnitus is classified as an organic disease of the nervous system.  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  

The Veteran asserts that he first experienced ringing in his ears in service, when he spent his time on the flight deck performing aircraft launch and recovery during flight operations aboard the U.S.S. Nimitz from 2002 to 2006.  He further indicates that the ringing has worsened and keeps him up at night.  See June 2015 Statement in Support of Claim for PTSD, November 2016 Notice of Disagreement, December 2017 Board Hearing Transcript.  The Board finds that the Veteran's military history and his contentions regarding in-service exposure to acoustic trauma are consistent with the circumstances of his service.  

Post-service treatment records reflect a current diagnosis of tinnitus.  Specifically, the March 2017 VA examiner noted the Veteran's report of constant bilateral tinnitus since service.  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the remaining inquiry is whether the Veteran's current tinnitus is related to service.

When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  See Barr, 21 Vet. App. at 305.  If it does, such testimony is sufficient to establish service connection.  Id.  

Here, the Board finds the Veteran's reports of the in-service onset of his tinnitus and its continuation thereafter both competent and credible.  Further, the Veteran's statements also amount to evidence of continuity of symptomatology which would warrant consideration of 38 C.F.R. § 3.303(b), as well as the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(a).  As such, the Board finds that the Veteran's statements are sufficient to establish service connection in this instance.  In so finding, it acknowledges that the examiner who conducted the March 2017 VA audiological examination opined that the Veteran's current tinnitus was not related to service, stating that the Veteran's tinnitus was associated with his hearing loss and there were no service treatment records to validate significant threshold shifts while in active duty.  However, the Board finds this opinion internally inconsistent as the examiner did not diagnose the Veteran with hearing loss nor is hearing loss diagnosed in the record.  The examiner also did not address the Veteran's statements of ringing in his ears since service and thereafter.  There is no reason to doubt the credibility of the Veteran's statements, particularly given the information in his service personnel records, which confirms his exposure to acoustic trauma.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Here, in light of the positive and negative evidence of record, to specifically include the Veteran's competent and credible lay statements describing ringing in his ears that began in service and continued thereafter, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current tinnitus was incurred in service.  Hence, affording him the benefit of the doubt, service connection for tinnitus is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal as to the issue of entitlement to an increased rating for migraine headaches is dismissed. 

Service connection for PTSD and MDD is granted. 

The claim of entitlement to service connection for tinnitus is reopened.

Service connection for tinnitus is granted.


REMAND

While further delay is regrettable, the Board finds that additional development of the remaining claims is necessary prior to appellate review.

The Veteran contends that service connection for a low back condition, bilateral knee condition, and a bilateral shoulder condition is warranted as a result of his duties in service.  He specifically asserts that he had to carry heavy equipment for the catapults by climbing up and down a ladder and crawling through a hatch to the flight deck as one of the elevators was out of service.  Due to these trips, he began to experience lower back, bilateral knee, and bilateral shoulder pain for which he sought treatment in service as early as his 2003 deployment.

The Veteran also contends that service connection for hepatitis C is warranted as a result of inoculations or vaccines he received in service. 

Post-service treatment records show a diagnosis of and treatment for hepatitis C and treatment for low back pain, bilateral knee pain, and bilateral shoulder pain beginning shortly after separation from service.  A March 2016 MRI of the lumbar spine also documents mild degenerative disc changes at L4-L5 and L5-S1.  

The Veteran has not yet been afforded a VA examination in connection with his service connection claims for hepatitis C, a low back condition, bilateral knee condition, and bilateral shoulder condition.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C. 
§ 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Lay testimony as to continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  Id. at 83.  Furthermore, the Veteran is competent to testify to in-service injuries, symptoms, and events.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Given the Veteran's reports attributing his current condition to service, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded VA examinations and opinions prior to adjudication of the claim.  See McLendon, 20 Vet. App. 79, 81 (2006).

Updated VA and private treatment records should also be requested.  38 U.S.C. 
§ 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of any medical provider, VA or private, who has treated him for hepatitis C, a low back condition, a bilateral knee condition, and a bilateral shoulder condition.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  Additionally, obtain VA treatment records dating from April 2017 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. After completing the above actions and associating any additional records with the claims file, schedule the Veteran for a VA examination to determine the etiology of his low back condition, bilateral knee conditions, and bilateral shoulder conditions.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  The examiner should address the following:

a. Identify all currently diagnosed low back condition, bilateral knee conditions, and bilateral shoulder conditions.  In doing so, the examiner should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from June 2013 onward.  The conditions need not be present at the time of the examination; rather it is sufficient if they previously existed during the pendency of the claim and then resolved prior to the examination.

b. With respect to any diagnosed low back, bilateral knee, and bilateral shoulder disabilities, is it at least as likely as not (50 percent probability or greater) that each of these disabilities arose during service or are otherwise related to any incident of service?  Please explain why or why not.  In providing this opinion, please comment on the significance, if any, on the Veteran's reports that he has experienced back, knee, and shoulder pain during and since service.  Please note that a medical opinion that concludes that a disease is not related to service solely because there is absence of medical records is inadequate.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).  

3. Schedule the Veteran for a VA examination to determine the etiology of his hepatitis C.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  The examiner should address the following:

a. With respect to the Veteran's hepatitis C, is it at least as likely as not (50 percent probability or greater) that this disability arose during service or is otherwise related to any incident of service?  Please explain why or why not.  In providing this opinion, please comment on the significance, if any, of the Veteran's contention that his hepatitis C is related to vaccines he received in service.  Please note that a medical opinion that concludes that a disease is not related to service solely because there is absence of medical records is inadequate.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).  

4. After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


